Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 30, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00730-CV



                     IN RE DARRELL J. HARPER, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               165th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-77474

                          MEMORANDUM OPINION

      On August 20, 2018, relator Darrell J. Harper filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Robert K. Schaffer, local administrative judge and presiding judge of the
165th District Court of Harris County, to vacate his order dated August 13, 2018,
denying relator’s petition for leave to file a civil suit against the Harris County Tax
Assessor-Collector Ann Harris Bennett, the Harris County Appraisal District, and
Chief Appraisal, Roland Altinger.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by appeal.
In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). Relator has not shown that the trial court clearly abused its discretion.

      We therefore deny relator’s petition for writ of mandamus.




                                       PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.




                                          2